Citation Nr: 1443967	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  09-43 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for service-connected major depressive disorder (MDD), currently evaluated as 50 percent disabling. 

2.  Entitlement to an increased rating for service-connected chronic low back pain, status post laminectomy secondary to a herniated disc at L4-L5, currently evaluated as 40 percent disabling. 

3.  Entitlement to special monthly compensation (SMC) benefits based on the need for regular aid and attendance or on housebound status.

4.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and daughter


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from May 1961 to May 1965.

This case comes to the Board of Veterans' Appeals (Board) partly on appeal from August 2008 and March 2010 rating decisions of the RO in Hartford, Connecticut.

The case was remanded by the Board in April 2013 in order to schedule a hearing before the Board.  The Veteran testified at a hearing at the RO in June 2013 before the undersigned Acting Veterans Law Judge of the Board (Travel Board hearing).

The issue of entitlement to TDIU has been raised by the Veteran's contentions and the record.  As such, the issue is now properly before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of entitlement to an SMC, an increased rating for the lumbar spine disability, and TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



FINDING OF FACT

The Veteran's psychiatric disorder is manifested by symptoms more nearly approximating total occupational impairment.  


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for MDD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2013). 

REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the record including the testimony of the Veteran as well as his family, VA outpatient treatment records, and VA examination reports, the Board finds that since the filing of the claim, the overall psychiatric disability picture more nearly approximated the criteria ("total occupational and social impairment") for a 100 percent rating.  The benefit sought on appeal is granted.

In this decision, the Board is granting a 100 percent rating for MDD.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the Veterans Claims Assistance Act of 2000 (VCAA) is deemed to be harmless error, and any discussion of VA's responsibilities is not necessary for this case.

The Court has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, the TDIU claim is before the Board by way of Rice, and remains a relevant active appeal by way of Bradley.  Therefore the Board is remanding this issue.  



ORDER

A 100 percent rating for MDD is granted, subject to regulations applicable to the payment of monetary benefits.  


REMAND

The Veteran reported that he has been receiving Social Security Administration (SSA) benefits since 1991 (See January 2010 VA examination report).  These records should be obtained. 

At his hearing the Veteran reported that he has increased symptoms to include incapacitating episodes of back pain.  A January 2010 electromyography (EMG) report shows evidence of neuropathy of the lower extremities.  In light of the Veteran's contentions of increased symptomatology and a review of the medical evidence of record, the Board finds that a contemporaneous examination should be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide all notice requirements for a claim of entitlement to TDIU.

2.  Request from the SSA all records related to the Veteran's claim for disability benefits, including all medical records and copies of all decisions or adjudications.  All negative responses should be fully documented in the claims file

3.  Give the Veteran an opportunity to identify any additional healthcare provider who has treated him for his service-connected disabilities.  After securing any necessary authorization from him, obtain all identified treatment records not already in the claims file.  He also must be appropriately notified if unable to obtain any identified records.  
 
4.  Upon receipt of all additional records, schedule appropriate VA compensation examinations:

*To assess the severity of his lumbar spine disability.  Any tests, including an EMG and nerve conduction studies (NCS), deemed necessary should be performed.  The examiner should specifically identify any evidence of neuropathy due to the service-connected disability.  

*To determine whether it is at least as likely as not that the Veteran's service-connected disabilities alone, singly or in the aggregate, preclude him from obtaining and maintaining substantially gainful employment.  The examiner must provide the date upon which the Veteran became precluded from obtaining and maintaining substantially gainful employment due to his service-connected disabilities.

*To determine the nature and resulting limitations of his disabilities.  A VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) must be completed. 

The claims file, to include a copy of this Remand, should be made available to the examiners for review in conjunction with the examinations, and the examiners should note such review. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examinations.

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims, considering any additional evidence added to the record and specifically considering the holdings in Rice and Bradley.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


